Citation Nr: 0837490	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  07-36 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating higher than 60 percent for 
bladder neck dyssynergy.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel







INTRODUCTION

The veteran served on active duty from March 1991 to August 
1996.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2007 by the 
Department of Veterans Affairs (VA) Lincoln, Nebraska 
Regional Office (RO).


FINDINGS OF FACT

The veteran's service connected bladder neck dyssynergy has 
not resulted in postoperative suprapubic cystotomy, renal 
dysfunction, multiple urethroperineal fistulae, or malignant 
neoplasms of the genitourinary system.


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for bladder 
neck dyssynergy have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7516 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claim Assistance Act, 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159, sets out VA's duty to notify and 
assist upon receipt of a claim for benefits.  A letter dated 
July 2007 from the RO provided the veteran with an 
explanation of the type of evidence necessary to establish an 
increased rating, what evidence was to be provided by him, 
and what evidence the VA would attempt to obtain on his 
behalf.  The letter explained that the evidence must 
demonstrate a greater level of disability than previously 
assessed, to establish an increased evaluation.  The letter 
also indicated that these findings could be supported by 
statements from the veteran's doctor containing the physical 
and clinical findings, the results of any laboratory tests or 
x-rays, and the dates of the examinations and tests.  The 
July 2007 letter also requested the veteran furnish the VA 
with any treatment dates while under VA care.  

The foregoing letter plus the subsequent Statement of the 
Case, issued in October 2007, adequately explained what 
evidence would warrant a higher rating, as required by the 
decision in Vazquez-Flores v. Peak, 22 Vet. App. 37 (2008).  
The Statement of the Case contained the specific rating 
criteria, as well as other relevant regulations.  The 
Statement of the Case explained that medical determinations 
of bladder function and appropriate severity of the injury 
would be considered in assigning a disability rating.  In 
addition, the Statement of the Case provided the veteran 
sufficient information regarding what evidence is considered 
in assigning a disability rating.  Although all the 
information contained in both the July 2007 letter and the 
Statement of the Case was not provided prior to the August 
2007 rating decision on appeal, the Board finds that this did 
not result in any prejudice to the veteran, as a reasonable 
person would understand from these communications what is 
necessary to substantiate the claim at issue.  Likewise, the 
veteran has been represented in his claim by an attorney.  
Thus, VA has no outstanding duty to inform the veteran that 
any additional information or evidence is needed, and any 
error in the manner or timing of the notice provided is 
harmless.   

The Board also finds that all necessary development of 
evidence has been completed.  Importantly, the veteran has 
been afforded VA examinations, his treatment records have 
been obtained, and he has declined a hearing concerning this 
claim.  Additionally, the veteran has not identified any 
medical records which have not been obtained.  Based on these 
facts, the Board finds all reasonable efforts were made by 
the VA to obtain evidence necessary to establish an increased 
rating claim, so the VA has no outstanding duty to provide 
further assistance to the veteran with the development of 
evidence. 

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Nevertheless, staged ratings are appropriate whenever the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule), which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3.

Bladder neck dyssynergy is rated by analogy to a bladder 
fistula under Diagnostic Code 7516 as a voiding dysfunction 
or a urinary tract infection, whichever is predominant.  No 
matter which condition is predominant, a 100 percent 
disability rating requires postoperative suprapubic cystotomy 
(vesicotomy).  The highest rating under the voiding 
dysfunction criteria is 60 percent and requires the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than 4 times per day.  The highest rating under 
the urinary tract infection criteria is 30 percent and this 
rating requires recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two times per 
year) and/or requiring continuous intensive management.  

The evidence of record indicates the veteran received a VA 
examination related to this claim in October 2005.  At this 
time, the examiner noted that the veteran experienced 
frequent urination less than an hour apart during the day, 
and 5 or more times at night.  The examiner also noted that 
the veteran always had difficulty starting a stream during 
urination, and always had a weak or intermittent stream.  
Occasional dysuria and urine retention were also present at 
this time.  The examiner noted that the veteran did not have 
any history of hospitalization or surgery, urinary tract 
infection, obstructed voiding, renal dysfunction or renal 
failure, or acute nephritis related to his condition.  

An August 2007 VA examination detailed further the veteran's 
condition.  At this time, the veteran reported having to 
urine every 40-to-45 minutes and at least 5 times during the 
night.  The veteran also reported his use of absorbent pads 
that he changed 5-to-6 times a day.  Additionally, the 
veteran's usage of medications that caused increased thirst, 
resulting in increased need to urine, was also noted at this 
time.  During this examination, the examiner again noted that 
the veteran had no history of hospitalization or surgery 
related to his urinary condition.  Obstructed voiding, 
urinary tract stones, renal dysfunction or renal failure, 
hydronephrosis and acute nephritis were not present at this 
time.  


Based on the rating criteria provided in Diagnostic Code 
7516, the veteran's bladder neck dyssynergy does not meet the 
rating criteria for a disability rating in excess of 60 
percent.  A rating higher than 60 percent requires 
postoperative, suprapubic cystotomy.  Both the October 2005 
and August 2007 VA examinations indicate the veteran has no 
history of surgery or hospitalization associated with his 
bladder neck dyssynergy.  Further, there is no medical 
evidence of record, or any indication from the veteran that 
he has had a suprapubic cystotomy.  In the absence of 
postoperative suprapubic cystotomy, a higher rating, as 
provided under Diagnostic Code 7516, is not applicable in 
this case.  Consequently, the veteran fails to meet the 
requirements for a disability rating in excess of 60 percent.

The Board has considered rating the disorder under various 
other Diagnostic Codes, however, the veteran does not have 
multiple urethroperineal fistulae which would warrant a 100 
percent rating under Diagnostic Code 7519.  Additionally, the 
veteran does not have malignant neoplasm which would warrant 
a 100 percent rating under Diagnostic Code 7528.

Accordingly, the Board concludes that the objective medical 
evidence of record supports a rating of 60 percent for the 
veteran's service-connected bladder neck dyssynergy.  As 
indicated in the August 2007 VA examination, the veteran 
requires the use of absorbent materials which much be changed 
more than 4 times per day; however, postoperative suprapubic 
cystostomy is not shown.  Therefore, as a voiding dysfunction 
rated according to Diagnostic Code 7516, the veteran's 
bladder neck dyssynergy is properly rated at 60 percent.  

In reaching this decision the Board observes that no unusual 
circumstances are present here, as to render impractical the 
regular schedular standards.  The Board acknowledges the 
veteran's disability may have a significant impact on his 
employment, as noted in his August 2007 VA examination.  
However, there is no showing of frequent periods of 
hospitalizations and any interference with the veteran's 
employment is contemplated by the rating assigned.  
Therefore, referral under 38 C.F.R. § 3.321 to the Under 
Secretary for Benefits, or Director of Compensation and 
Pension Service for extra-schedular consideration is not 
warranted.  Additionally, the Board notes that the veteran's 
disorder does not appear to have changed significantly as to 
warrant a staged rating; and that the preponderance of the 
evidence is against such a claim.  See Fenderson v. West, 12 
Vet. App. 119, 126-127 (1999).    


ORDER

An increased rating for bladder neck dyssynergy, currently 
evaluated as 60 percent disabling, is denied



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


